



Exhibit 10.1
General Motors Company
2017 Long-Term Incentive Plan
Award Document for [●] Grant


Private and Confidential
[●]
This letter (“Award Document”) describes the details under which you are being
granted an Award of Performance Share Units (“PSUs”) under the General Motors
Company 2017 Long-Term Incentive Plan (as amended from time to time, the
“Plan”).
A copy of the Plan can be found on the Solium Shareworks site. Capitalized terms
used in this Award Document have the meanings given in the Plan unless noted
otherwise.
The full terms of your Award are set out in this Award Document, the Plan and
any policy adopted by the Committee in respect of the Plan and Awards thereunder
that is applicable to this Award. In the event of any conflict between this
Award Document and the Plan, the terms of this Award Document shall prevail.
Terms of this Award
Issuer
General Motors Company, a Delaware corporation
Number of Target Units
Your number of “Target Units” is [●] PSUs
Grant Date
[●]
Performance Period
[●] through [●]
Performance Conditions
See the Performance Conditions set forth on Exhibit A of this Award Document
Settlement Conditions and Settlement Date(s)
Subject to the achievement of the Performance Conditions, earned awards will
vest and settle on the “Settlement Date,” which shall be a date in [●] selected
by the Committee for the settlement of your Award.
For purposes of calculating the pro rata portion of the Award as may be required
under the terms of the Plan, the time period for such proration will be deemed
to have commenced on the first day of the Performance Period.
Except as otherwise provided in the Plan and this Award Document, any portion of
the PSUs not vested and settled prior to a Termination of Service shall be
forfeited.








--------------------------------------------------------------------------------





Form of Settlement
Your Award will be settled in shares of common stock of the Company (“Shares”)
to the extent such Shares are earned pursuant to Exhibit A. Each earned PSU will
be settled for one Share.
Earned PSUs shall convey the right to receive dividend equivalents on the Shares
underlying the PSU Award with respect to any dividends declared during the
period from Grant Date to Settlement Date. Accumulated dividend equivalents
shall vest and be paid in cash on the Settlement Date, subject to the
satisfaction of the performance, vesting and other conditions of the underlying
PSU Award. No dividend equivalents shall be provided with respect to any Shares
subject to PSUs that are not earned or do not vest or settle pursuant to their
terms.
Notwithstanding the forgoing and the terms of the Plan, the Company reserves the
right to further modify the form of settlement of your Award. For example, if
your work location at the time of any Settlement Date noted above is in China,
India, Russia, Uzbekistan, or South Africa, (i) your PSUs will only be settled
by a cash payment to you equal to the Fair Market Value of the settled Shares
(subject to applicable withholding) and (ii) your PSUs will not be settled by
the issue of any Shares unless your work location changes to a jurisdiction that
permits settlement in Shares. 
As required by law, the Company will withhold any applicable federal, state,
local or foreign tax. You are responsible for any taxes due upon vesting and/or
settlement.
Conditions Precedent
Pursuant and subject to Section 11 of the Plan, as a condition precedent to the
vesting and/or settlement of any portion of your Award, you shall:
• Refrain from engaging in any activity which will cause damage to the Company
or is in any manner inimical or in any way contrary to the best interests of the
Company, as determined pursuant to the Plan; and
•     Furnish to the Company such information with respect to the satisfaction
of the foregoing as the Committee may reasonably request.
  
In addition, the Committee may require you to enter into such agreements as the
Committee considers appropriate.


Your failure to satisfy any of the foregoing conditions precedent will result in
the immediate cancellation of the unvested portion of your Award and any vested
portion of your Award that has not yet been settled, and you will not be
entitled to receive any consideration with respect to such cancellation.








--------------------------------------------------------------------------------





Restrictive Covenants
In exchange for the PSUs described in this Award Document, except to the extent
this provision is expressly unenforceable or unlawful under applicable law, you
agree to the following restrictive covenants (“Restrictive Covenants”) that
apply during your employment with the Company and its Subsidiaries, and for the
12-month period commencing on your Termination of Service, including a Full
Career Status Termination:


• You will not directly or indirectly engage in or perform any engineering,
purchasing, design, marketing, manufacturing or any other tasks or functions or
provide services in any other capacity (e.g., as an employee, a board member, a
manager or a consultant) for any motor vehicle manufacturer (including its
parent, subsidiaries, and other affiliates) that competes with the Company or
its Subsidiaries;
• You will not directly or indirectly, knowingly induce any employee of the
Company or any Subsidiary to leave their employment for participation, directly
or indirectly, with any existing or future employer or business venture
associated with you; and
• You will not directly or indirectly solicit any client, customer, or supplier
of, or provider to the Company or its Subsidiaries who was a client, customer,
supplier or provider for which you provided services or supervised services
during the 12-month period immediately prior to your Termination of Service.


You may seek permission from the Company to take action that would otherwise
violate one or more aspects of these Restrictive Covenants, including a request
to work in a direct or indirect capacity for any motor vehicle manufacturer that
competes with the Company, but the Company may deny such request in its
unfettered discretion and otherwise enforce the provisions of the Restrictive
Covenants.


If you violate any of the Restrictive Covenants during its effective period
without the Company’s consent, your entire Award, whether unvested or earned and
vested but unsettled, will immediately be cancelled. In addition, you agree to
repay to the Company the value of all PSUs that were delivered pursuant to this
Award Document during the period commencing on the date that is 12 months prior
to your Termination of Service and ending on the date that is 12 months
following your Termination of Service. To the extent permitted under applicable
law, the Company may also take action at equity or in law to enforce the
provisions of the applicable Restrictive Covenants. Following application of
this provision of the Award Document, you will continue to be bound by the
obligations, promises and other agreements contained in the Plan and the Award
Document.
Other Terms and Conditions of the Award
Refer to the Plan for additional terms and conditions applicable to your Award,
including but not limited to, those relating to:
• Effect of your Termination of Service on your Award, including upon Death,
Disability, achievement of Full Career Status and other Termination of Service
scenarios;
• Your Award being subject to any clawback or recoupment policies of the Company
as may be in effect from time to time;
• The impact of a Change in Control or other specified corporate event on your
Award; and
• Jurisdiction and governing law.

Additional Acknowledgements


The following additional terms apply to your Award, your participation in the
Plan and the grant of PSUs (and issuance of any Shares) to you. By accepting the
Award you irrevocably agree and acknowledge in favor of the Company (on its own
behalf and as an agent for the Subsidiaries) that:


a)
To enable the Company to issue you this Award, and administer the Plan and any
Award, you consent to the holding and processing of personal information
provided by you to the Company or any Subsidiary, trustee or






--------------------------------------------------------------------------------





third party service provider, for all purposes relating to the operation of the
Plan in accordance with Section 20 of the Plan.


b)
You will not have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of employees, consultants, advisors,
Participants or holders or Beneficiaries of Awards under the Plan. The terms and
conditions of Awards need not be the same with respect to each recipient. Any
Award granted under the Plan shall be a single, voluntary grant and does not
constitute a promise, a contractual right or other right to receive future
grants. The Committee maintains the right to make available future grants under
the Plan.



c)
The grant of this Award does not give you the right to be retained in the employ
of, or to continue to provide services to, the Company or any Subsidiary. The
Company or the applicable Subsidiary may at any time dismiss you, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any other agreement binding you and the Company or the applicable
Subsidiary. Your receipt of this Award under the Plan is not intended to confer
any rights on you except as set forth in this Award Document or in the Plan.



d)
Unless otherwise required by law, this Award under, and your participation in,
the Plan does not form part of your remuneration for the purposes of determining
payments in lieu of notice of termination of your employment of office,
severance payments, leave entitlements, or any other compensation payable to you
and no Award, payment, or other right or benefit, under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit-sharing, group insurance, welfare or benefit plan of the Company or any
of the Subsidiaries.



e)
This Award includes Restrictive Covenants and conditions precedent that apply
during and following your termination of employment, and the PSUs described in
this Award constitute good and valuable consideration provided in exchange for
those Restrictive Covenants.



f)
The Company and the Subsidiaries, their respective affiliates, officers and
employees make no representation concerning the financial benefit or taxation
consequences of any Award or participation in the Plan and you are strongly
advised to seek your own professional legal and taxation advice concerning the
impact of the Plan and your Award.



g)
The future value of the underlying Shares is unknown and cannot be predicted
with certainty and the Shares may increase or decrease in value.



h)
You will have no claim or entitlement to compensation or damages arising from
the forfeiture of the PSUs, the termination of the Plan, or the diminution in
value of the PSUs or Shares, including without limitation, as a result of the
termination of your employment by the Company or any Subsidiary for any reason
whatsoever and whether or not in breach of contract. You irrevocably release the
Company, its Subsidiaries, Affiliates, the Plan Administrator and their
affiliates from any such claim that may arise.



i)
The Company has adopted a stock ownership requirement policy, and if your
position is covered, you shall be subject to and comply with this policy as may
be in effect from time to time.



j)
If any term of this Award is determined to be unenforceable as written by a
court of competent jurisdiction, you acknowledge and agree that such term shall
be adjusted to the extent determined by the court to achieve the intent of the
Company in imposing such term and if the court determines that such term cannot
be reformed to achieve the intent of the Company, then the elimination of the
pertinent provisions of that term shall not otherwise impact the enforceability
of the other terms of this Award.



k)
This Plan and this Award are governed by the laws of the State of Delaware,
without regard to the conflicts of law provisions thereof, and any cause or
claim arising with respect to this Award or the subject matter contained in this
Award Document will be exclusively resolved in the Courts of Delaware. The
Company will






--------------------------------------------------------------------------------





make reasonable efforts so that the Award complies with all applicable federal
and state securities laws; provided, however, notwithstanding any other
provision of the Award Document, the PSUs shall not be settled if the settlement
thereof would result in a violation of any such law.


l)
Nothing in this Award Document will be construed as requiring a forfeiture or
otherwise prohibiting you from fully and truthfully cooperating with any
investigation or engaging in any other conduct protected by U.S. law.



m)
You have read this Award Document and the Plan carefully and understand their
terms, including but not limited to the Restrictive Covenants herein. By
indicating your acceptance of these terms, you are expressly accepting the terms
and conditions of the Award, and the Company may rely on your acceptance.







Acceptance of Offer


To accept this offer you will need to follow the link at the bottom of this
page. Your electronic acceptance confirms the following:


I confirm that I have been given a copy of this Award Document and access to the
Plan, and that having read both documents I irrevocably agree to:
a)
Accept the number of target PSUs (and any Shares) that are issued by the Company
to me in accordance with the terms of the Plan and this Award Document; and

b)
Be bound by and abide by the terms of this Award Document and the Plan.



If you do not accept this Award by [●], this offer will lapse and be incapable
of acceptance (unless otherwise agreed to by the Company).
If you have any questions concerning this offer or the Plan, please contact [●].































--------------------------------------------------------------------------------





EXHIBIT A


I. Performance Measures


The number of Shares that will be delivered will range between 0 - 200% of your
number of Target Units and will be determined based on two performance measures
- Relative ROIC-Adjusted and Relative TSR. For each measure, GM’s ROIC-Adjusted
performance and GM’s TSR performance will be measured relative to the
performance of the companies in the “OEM Peer Group.” Each performance measure
is assessed independently, so it is possible to receive a payout for one
performance measure and not the other.


The OEM Peer Group means the Original Equipment Manufacturers (other than GM) in
the Dow Jones Automobiles and Parts Titans 30 Index on the Grant Date. Note: The
Company reserves the right to adjust the companies listed in the OEM Peer Group
due to the following events: mergers, acquisitions, consolidations, divestitures
or insolvencies.


Relative ROIC-Adjusted: Two-thirds of the Target Units eligible to be earned
will be determined based on Relative ROIC-Adjusted as follows:
•
First, the 3-Year Average ROIC-Adjusted for each company is determined.

•
Second, the results for each company in the OEM Peer Group are ranked by
percentile independent of GM’s results.

•
Third, GM’s 3-Year Average ROIC-Adjusted result is placed on the percentile
continuum between the peer company directly above us and below us to determine
our performance.

•
Fourth, the percentage of Target Units earned is determined based on the
following performance goals:

GM’s 3-Year Average ROIC-Adjusted Result Versus OEM Peer Group
 
Below Threshold
Threshold
Target
Maximum
 
Below 35th Percentile
35th Percentile
60th Percentile
100th Percentile
Percentage of Target Units Eligible to be Earned
0%
50%
100%
200%

Note: Percentage of Target Units eligible to be earned are interpolated for
percentiles not shown between threshold and maximum.


Relative TSR: One-third of the Target Units eligible to be earned will be
determined based on Relative TSR as follows:
•
First, the TSR for each company is determined.

•
Second, the results for each company in the OEM Peer Group are ranked by
percentile independent of GM’s results.

•
Third, GM’s TSR result is placed on the percentile continuum between the peer
company directly above us and below us to determine our performance.

•
Fourth, the percentage of Target Units earned is determined based on the
following performance goals:

GM’s TSR Result Versus OEM Peer Group
 
Below Threshold
Threshold
Target
Maximum
 
Below 25th Percentile
25th Percentile
50th Percentile
75th Percentile
Percentage of Target Units Eligible to be Earned
0%
50%
100%
200%

Note: Percentage of Target Units eligible to be earned are interpolated for
percentiles not shown between threshold and maximum.





--------------------------------------------------------------------------------





EXHIBIT A


II. Definitions


For purposes of the PSUs:
3-Year Average Return on Invested Capital-Adjusted (“ROIC-Adjusted”) shall be
the average annual return on invested capital for years [Insert Year], [Insert
Year] and [Insert Year], where return on invested capital is:
Total Company EBIT-Adjusted*
÷
Average Total Company Net Assets**

*EBIT-Adjusted is defined as earnings excluding interest income, interest
expense and income taxes as well as certain additional adjustments. Such
adjustments include impairment charges related to goodwill and certain
investments, gains or losses on the settlement/extinguishment of obligations and
gains or losses on the sale of non-core investments.
**Net Assets will be the average for the year and will exclude:
–
All income tax related accounts

–
Interest and certain dividend related accounts

–
Fresh start accounting goodwill

–
External debt (except capital leases)

–
Pension and OPEB liabilities



Total Shareholder Return (“TSR”) shall be the change in a company’s common stock
price on the New York Stock Exchange (or other applicable exchange), plus
reinvested dividends, expressed as a percent of the original stock price. For
purposes of calculating the starting and ending stock prices for the OEM Peer
Group companies and GM, it is the 30 trading day trailing average converted
daily to U.S. Dollars prior to and including [Insert Date] (“Starting Stock
Price”) and [Insert Date] (“Ending Stock Price”). If necessary, TSR will be
adjusted to reflect stock splits or other changes to capitalization that occur.







